DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2010/0117485) in view of Kleks et al. (US 2013/0265183).
With respect to claim 20, Martin et al. discloses an integrated circuit device (Fig 2A) comprising: an amplifier (item 205) that includes an inverting input, a non-inverting input, and an output (Fig 2A), wherein the amplifier is coupled in an open-loop configuration (Fig 2A); a first capacitor  (item 202)coupled to the inverting input of the amplifier (Fig 2A); a second capacitor (item 201) coupled to the non-inverting input of the amplifier (Fig 2A).
Martin et al. does not disclose that the first and second capacitors are sets of capacitors or a comparator circuit coupled to the output of the amplifier.
Kleks et al. teaches an integrated circuit in which the first and second capacitors are sets of capacitors (Paragraph 12) and a comparator circuit (item 320) coupled to the output of the amplifier (Fig 1).
.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a plurality of piezoelectric capacitors on the substrate, wherein the plurality of piezoelectric capacitors have substantially similar capacitances … wherein a first set of piezoelectric capacitors are electrically coupled to the non- inverting input of the amplifier, and wherein a second set of piezoelectric capacitors are electrically coupled to the inverting input of the amplifier” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “an amplifier coupled to the substrate that includes a non-inverting input, an inverting input, and an output, and a plurality of piezoelectric disposed on the substrate, wherein the plurality if piezoelectric capacitors have substantially similar capacitances; a first set of the piezoelectric capacitors are electrically coupled to the non-inverting input of the amplifier, and a second set of the piezoelectric capacitors are electrically coupled to the inverting input of the amplifier” in combination with the remaining elements of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837